Respondents petition for a modification of the opinion herein so as to allow the judgment against defendant Ellison to include an item of $400 spent by him for political purposes between January 8, 1929, and July 18, 1929, with interest from last named date. The opinion held that the court below was in error in allowing a recovery against Ellison of the sum of $4,440 of the corporate funds expended by him for political purposes because of the fact that plaintiffs were on the board of directors and must be held to have known of and to have consented to such wrongful diversion. Inadvertently we overlooked the fact that of the 24 items which made up the sum of $4,440 there was this item of $400 expended by Ellison after plaintiffs ceased to be officers and agents for the corporation.
Under the law declared in the opinion, there should be a recovery against defendant for this $400 and interest from July 18, 1929, and to that extent the opinion heretofore filed is modified and a rehearing denied. *Page 608